Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “bias mechanism” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-5, 8-13, 15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Zuilekom et al. (USP 7,584,655).
With respect to claim 1, van Zuilekom et al. disclose a tool assembly comprising: a tool body defining a tool axis (testing tool), the tool body configured to be receivable in a borehole defined by a borehole wall; a stabilizer (263) mounted on the tool body, the stabilizer displaceable in a direction transverse to the tool axis; an actuating mechanism coupled to the stabilizer and configured to move the stabilizer between: a retracted position in which the stabilizer is spaced from the borehole wall, and a deployed position in which a contact surface of the stabilizer engages the borehole wall at a first location (wherein pad 260 is represented by pad 163 in figure 2 or pad 180 in figures 3 and 4, and pads 163 and 180 retract and deploy by piston 96 and chamber 94); a seal (264) mounted on the stabilizer and configured to sealingly engage the borehole wall at a second location when the stabilizer is in the deployed position to define a sealed isolation zone isolated from borehole fluids; wherein the second location is spaced from the first location (see figure 11); and a testing mechanism (240) within the tool body and configured for testing one or more formation properties in the isolation zone.
	With respect to claim 2, van Zuilekom et al. teaches a bias mechanism (267) configured to press the seal radially against the borehole wall when the stabilizer is in the deployed position, the bias mechanism acting between the stabilizer and the seal (see figure 11).
	With respect to claim 3, van Zuilekom et al. teaches wherein: the stabilizer comprises a probe piston (see column 7 lines 54-61) that is reciprocally moveable in a generally radial direction relative to the tool body, the probe piston having a hollow interior providing fluid communication between the formation and the measurement instrumentation when the probe piston is in the deployed position; and wherein the actuating mechanism includes a hydraulic system to move the probe piston into the deployed position (see column 4 line 56 – column 5 line 10, which describes the probe used in figure 11).
	With respect to claim 4, van Zuilekom et al. teaches wherein the seal is movable on the stabilizer in the deployed position, between: a disengaged position; and an engaged position in which the seal sealingly engages the borehole wall (see figure 11).

With respect to claim 5, van Zuilekom et al. disclose wherein an end face of the stabilizer defines the contact surface (see figure 11).
With respect to claim 8, van Zuilekom et al. disclose a seal actuating mechanism (267) to move the seal relative to the stabilizer from the disengaged position to the engaged position, and to bias the seal against the borehole wall while the seal is in the engaged position (see column 7 line 62-column 8 line 9).
	With respect to claim 9, van Zuilekom et al. disclose wherein the seal is carried by a seal piston (267) movably mounted on the stabilizer, and wherein the seal actuating mechanism includes a hydraulic system to move the seal piston relative to the stabilizer towards the borehole wall (see column 7 line 62-column 8 line 9).
With respect to claim 10, van Zuilekom et al. disclose wherein the seal piston is annular and is received in a complementary annular piston chamber in the radial end face of the stabilizer (see figure 11).
With respect to claim 11, van Zuilekom et al. disclose wherein the piston chamber contains hydraulic fluid (see column 7 line 62-column 8 line 9).
With respect to claim 12, van Zuilekom et al. disclose wherein the contact surface of the stabilizer is defined by a pair of annular surfaces forming part of the radial end face of the stabilizer and flanking the piston chamber (see figure 11).
With respect to claim 13, van Zuilekom et al. disclose wherein the seal actuating mechanism includes a return mechanism to retract the seal piston from the engaged position responsive to a hydraulic actuating pressure of the seal displacement mechanism falling below a threshold (see column 7 line 62-column 8 line 9).
With respect to claim 15, van Zuilekom et al. disclose a method comprising: locating a formation tester tool (10) having tool body in a borehole (8) defined by a borehole wall; moving a stabilizer (263) mounted on the tool body for transverse movement between a retracted position and a deployed position in which a contact surface of the stabilizer forcibly engages the borehole wall, to stabilize the tool body within the borehole (see column 7 lines 41-53); while the stabilizer is in the deployed condition, causing an active seal (264) carried by the stabilizer to sealingly engage the borehole wall at a sealing surface spaced from the contact surface of the stabilizer, thereby to define a sealed isolation zone isolated from borehole fluids; and testing one or more formation properties by exposing a testing mechanism forming part of the tool to the isolation zone (see column 7 lines 54-55).
With respect to claim 17, van Zuilekom et al. disclose wherein causing the active seal to engage the borehole wall comprises moving the active seal radially from a disengaged position in which the active seal is clear of the borehole wall into sealing engagement with the borehole wall (see column 7 line 62 to column 8 line 9).
With respect to claim 18, van Zuilekom et al. disclose wherein the active seal is generally annular, and wherein the causing the active seal to sealingly engage the borehole wall comprises hydraulically actuating movement of the active seal via a generally annular piston chamber defined by the stabilizer and in which the active seal is movably located (see column 7 line 62-column 8 line 9).
With respect to claim 19, van Zuilekom et al. disclose a system comprising: a well tool assembly (113) receivable within a borehole (8) defined by a borehole wall; and a formation tester tool (10) incorporated in the well tool assembly, the formation tester tool comprising (see the rejection of claim 1): a tool body defining a tool axis; a stabilizer mounted on the tool body, the stabilizer displaceable transversely to the tool axis; an actuating mechanism coupled to the stabilizer and configured to move the stabilizer between a retracted position in which the stabilizer is spaced from the borehole wall, and a deployed position in which the stabilizer engages the borehole wall at a first location; a seal mounted on the stabilizer and configured to sealingly engage the borehole wall at a second location when the stabilizer is in the deployed position, to define a sealed isolation zone isolated from borehole fluids, wherein the second location is spaced from the first location; and a testing mechanism configured for testing one or more formation properties in the isolation zone.
With respect to claim 20, van Zuilekom et al. disclose wherein the well tool assembly is coupled in a drill string (105).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 6, 7, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Zuilekom et al.
With respect to claims 6, 7, and 16, van Zuilekom et al. is silent as to the shape of the contact surface.  However, van Zuilekom et al. disclose that the pad may be shaped to promote a seal with the formation wall (see column 7 lines 49-53).  Van Zuilekom et al. also disclose an arcuate shape in the embodiment shown in figure 8A.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the embodiment shown in figure 11 to have an arcuate shape as van Zuilekom et al. teaches it is known to shape the pad to conform to the borehole wall, and an arcuate shape is a known shape that conforms to the borehole wall.  With respect to claim 7, the pad includes both the stabilizer portion and the seal, so it would have been obvious to have formed the seal in an arcuate shape.
With respect to claim 14, van Zuilekom et al. is silent as to the position of the seal relative to the stabilizer.  However, it would have been obvious to one having ordinary skill in the art to have tried different seal positions, including a wholly retracted position, as there are a finite number of positions (wholly retracted relative to the stabilizer, even with the stabilizer, or extending beyond the stabilizer) and a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.  

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16-19, 21, and 22 of U.S. Patent No. 11,346,162. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are generic to all that is recited in claims 1-14, 16-19, 21, and 22of U.S.P. 11,346,162.  In other words, the noted claims of USP ‘162 fully encompass the subject of matter of claims 1-20 and therefore anticipate claims 1-20.   Since claims 1-20 are anticipated by claims 1-14, 16-19, 21, and 22, claims 1-20 are not patentably distinct from claims 1-14, 16-19, 21, and 22, regardless of any additional subject matter present in claims 1-14, 16-19, 21, and 22.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672